In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00019-CV



         JOHN EDWARD BEEZLEY, Appellant

                           V.

SUE MCCLURE AND ROBERT L. MCCLURE, JR., Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV 39,927




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       John Edward Beezley, appellant, filed his notice of appeal March 19, 2013. The clerk’s

record in this matter was due to be filed with this Court on or before April 19. On April 18, the

Hopkins County District Clerk informed this Court that Beezley had neither paid for nor made

arrangements to pay for the preparation of the clerk’s record.

       Beezley is not indigent and is, therefore, responsible for payment of the clerk’s record.

See TEX. R. APP. P. 20.1, 35.3(a)(2), (b)(3), 37.3(b). By letter dated May 20, 2013, and pursuant

to Rule 37.3(b) of the Texas Rules of Appellate Procedure, we provided Beezley notice of and an

opportunity to cure this defect. Further, we warned Beezley that, if we did not receive an

adequate response to our defect letter within ten days, this appeal would be subject to dismissal

for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have not received the clerk’s record and have heard nothing from Beezley. Pursuant

to Rule 42.3(b) of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b).



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       July 22, 2013
Date Decided:         July 23, 2013




                                                2